               Case 19-11915-BLS        Doc 291     Filed 12/17/19       Page 1 of 15



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                            Chapter 11

 RAIT FUNDING, LLC,                                Case No. 19-11915 (BLS)
 a Delaware limited liability company, et al.1     (Jointly Administered)

                  Debtors.                         Ref. Docket Nos. 140, 192, 252, & 280


      ORDER GRANTING DEBTORS’ MOTION FOR ENTRY OF AN ORDER
      (I) APPROVING THE DISCLOSURE STATEMENT, (II) ESTABLISHING
   PROCEDURES FOR THE SOLICITATION AND TABULATION OF VOTES TO
  ACCEPT OR REJECT THE PLAN, (III) APPROVING FORMS OF NOTICES AND
   BALLOTS, (IV) ESTABLISHING NOTICE AND OBJECTION PROCEDURES IN
  RESPECT THEREOF, (V) SETTING CONFIRMATION HEARING AND RELATED
              DEADLINES AND (VI) GRANTING RELATED RELIEF
          Upon the motion (“Motion”)2 filed by the above-captioned debtors and debtors-in-

possession (collectively, the “Debtors”), pursuant to sections 105(a), 1123(a), 1124, 1125, 1126,

1128 and 1129 of title 11 of the Bankruptcy Code, Bankruptcy Rules 2002, 3016, 3017, 3018,

3019 and 3020, and Local Rules 3017-1 and 9006-1, for entry of an order: (I) approving the

Disclosure Statement for Debtors’ Joint Chapter 11 Plan attached as Exhibit 1 hereto (including

all exhibits thereto and as the same may be amended, modified or supplemented from time to

time, the “Disclosure Statement”); (II) establishing procedures for the solicitation of votes


   1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number (if applicable), are as follows: RAIT Funding, LLC, a Delaware
limited liability company (9983); RAIT Financial Trust, a Maryland real estate investment trust
(9819); RAIT General, Inc., a Maryland corporation (9987); RAIT Limited, Inc., a Maryland
corporation (9773); Taberna Realty Finance Trust, a Maryland real estate investment trust
(3577); RAIT JV TRS, LLC, a Delaware limited liability company (3190); and RAIT JV TRS
Sub, LLC, a Delaware limited liability company (4870). The mailing address for all Debtors is
Two Logan Square, 100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103 (Attn:
John J. Reyle).
   2
    Capitalized terms not otherwise defined herein have the meanings ascribed to them in the
Motion.
              Case 19-11915-BLS         Doc 291       Filed 12/17/19     Page 2 of 15



seeking acceptance of the Debtors’ Joint Chapter 11 Plan attached as Exhibit A to the

Disclosure Statement (including all exhibits thereto and as the same may be amended, modified

or supplemented from time to time, the “Plan”); (III) scheduling the Confirmation Hearing and

establishing procedures for the provision of notice of the Confirmation Hearing and for filing

objections to Confirmation of the Plan; and (IV) granting related relief, and it appearing that

(i) the Court has jurisdiction over these chapter 11 cases and the Motion under 28 U.S.C.

§§ 1334(b) and 157, and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware dated as of February 29, 2012, (ii) venue of these

chapter 11 cases and the Motion in this Court is proper under 28 U.S.C. §§ 1408 and 1409,

(iii) the Motion is a core proceeding pursuant to 28 U.S.C. § 157(b), and the Court may enter a

final order consistent with Article III of the United States Constitution, and (iv) notice of the

Motion was adequate and proper under the circumstances, and no other or further notice need be

given, and that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein,

         IT IS HEREBY FOUND AND DETERMINED THAT:

         A.    The Notice of Hearing to Consider Approval of Proposed Disclosure Statement

for Joint Chapter 11 Plan of Reorganization of RAIT Funding, LLC and its Debtor Affiliates

[D.I. 170] (the “Disclosure Statement Hearing Notice”) was served in accordance with the

applicable Bankruptcy Rules and such notice constitutes good and sufficient notice to all

interested parties and no other or further notice need be provided. The Disclosure Statement

Hearing Notice is hereby approved.

         B.    The Disclosure Statement contains adequate information within the meaning of

section 1125 of the Bankruptcy Code.


                                                  2
121498324.2
              Case 19-11915-BLS          Doc 291      Filed 12/17/19     Page 3 of 15



         C.    The procedures set forth below for the solicitation and tabulation of votes to

accept or reject the Plan provide for a fair and equitable voting process and are consistent with

section 1126 of the Bankruptcy Code.

         D.    The period, as set forth below, during which the Debtors may solicit acceptances

to the Plan is a reasonable and adequate period of time under the circumstances for entities

entitled to vote on the Plan to make an informed decision regarding whether to accept or reject

the Plan.

         E.    The contents of the Solicitation Packages, Non-Voting Packages and Information

Packages, as set forth in the Motion, comply with Bankruptcy Rules 2002 and 3017 and

constitute sufficient notice to all interested parties including, without limitation, Holders of

Claims against and Interests in the Debtors.

         F.    The Ballots substantially in the form attached to the Motion as Exhibit E: (i) are

sufficiently consistent with Official Form No. B-314; (ii) adequately address the particular needs

of these chapter 11 cases; and (iii) are appropriate for the Voting Classes.

         G.    Ballots need not be provided to the holders of Claims in Classes 1 through 5 and 8

through 13 because the Plan provides that such holders are either (i) Unimpaired and are

conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy

Code, and thus, are not entitled to vote to accept or reject the Plan, or (2) Impaired by the Plan,

but are not receiving a Distribution thereunder and are conclusively deemed to have rejected the

Plan pursuant to section 1126(g) of the Bankruptcy Code, and thus, are not entitled to vote to

accept or reject the Plan.




                                                  3
121498324.2
               Case 19-11915-BLS         Doc 291      Filed 12/17/19     Page 4 of 15



         H.     The voting instructions and procedures attached to the Ballots provide for a fair

and equitable voting process and are consistent with section 1126 of the Bankruptcy Code and

the applicable Bankruptcy Rules.

         I.     The notice of the Confirmation Hearing, substantially in the form attached to the

Motion as Exhibit B (the “Confirmation Hearing Notice”), satisfies the requirements of due

process with respect to all Holders of Claims and Interests, whether known or unknown.

         J.     The proposed timeline for the Confirmation Hearing complies with the

Bankruptcy Code and the applicable Bankruptcy Rules and will enable the Debtors to pursue

confirmation of the Plan in a timely fashion.

         K.     The Debtors have the right to seek modifications or extensions of the matters

governed by this Order.

         L.     The relief requested in the Motion is in the best interests of the Debtors, their

estates, and all parties in interest.

         THEREFORE, IT IS HEREBY ORDERED THAT:

         1.     The Motion is GRANTED as set forth herein.

         2.     The Disclosure Statement is hereby approved as containing adequate information

within the meaning of Section 1125(a) of the Bankruptcy Code. Any objections that have not

previously been withdrawn or resolved are hereby overruled. The Debtors are authorized to

distribute, or cause to be distributed, the Disclosure Statement and Solicitation Packages in order

to solicit votes on, and pursue Confirmation of, the Plan.

         3.     Disclosure Statement Hearing Notice. The Disclosure Statement Hearing Notice

and the service thereof, as described in the Motion, complies with the requirements of




                                                  4
121498324.2
              Case 19-11915-BLS          Doc 291       Filed 12/17/19     Page 5 of 15



Bankruptcy Rules 2002(b) and 3017 and shall constitute sufficient notice of the Disclosure

Statement Hearing. The Disclosure Statement Hearing Notice is hereby approved.

         4.     Solicitation Packages. The Debtors are authorized to distribute, or cause to be

distributed, by first-class mail to each holder of a Claim or Interest in the Voting Classes a

Solicitation Package containing the following:

                a. the Disclosure Statement, together with the Plan and all other exhibits
                   annexed thereto, in the form of a book or CD-ROM/USB Drive in an Adobe
                   Acrobat (PDF) standard format;

                b. the Disclosure Statement Order, excluding the exhibits annexed thereto, in the
                   form of a book or CD-ROM/USB Drive in an Adobe Acrobat (PDF) standard
                   format;

                c. the Confirmation Hearing Notice;

                d. the appropriate Ballot(s) to accept or reject the Plan along with a pre-
                   addressed, postage prepaid return envelope; and

                e. such other materials as this Court may direct or approve, including any
                   supplemental solicitation materials the Debtors may file with this Court.

         5.     Non-Voting Packages. The Notice of Non-Voting Status, substantially in the

form attached to the Motion as Exhibit C, is hereby approved. The Debtors are authorized to

distribute, or cause to be distributed, by first-class mail to all holders of Claims or Interests in the

Non-Voting Classes, the Non-Voting Package, which shall consist of the Confirmation Hearing

Notice and the Notice of Non-Voting Status. This distribution shall be for informational

purposes only and not for solicitation since such Creditors and Interest holders shall not be

entitled to vote on the Plan or shall be deemed to have accepted or rejected the Plan, as

applicable.

         6.     Information Packages. To the extent that the Office of the United States Trustee,

governmental units having an interest in these Chapter 11 Cases or those parties requesting


                                                   5
121498324.2
              Case 19-11915-BLS         Doc 291      Filed 12/17/19    Page 6 of 15



notice pursuant to Bankruptcy Rule 2002 have not otherwise received a Solicitation Package,

prior to the Solicitation Commencement Date (defined below), the Debtors shall distribute, or

cause to be distributed, by first-class mail to such parties the Information Package, containing:

(a) the Disclosure Statement, together with the Plan and all other exhibits annexed thereto, in the

form of a book or CD-ROM/USB Drive in an Adobe Acrobat (PDF) standard format; (b) the

Disclosure Statement Order, excluding the exhibits annexed thereto, in the form of a book or

CD-ROM/USB Drive in an Adobe Acrobat (PDF) standard format; and (c) the Confirmation

Hearing Notice.

         7.    Confirmation Hearing Notice. The Confirmation Hearing Notice, substantially in

the form attached to the Motion as Exhibit B, complies with the requirements of Bankruptcy

Rules 2002(b), 2002(d), and 3017(d), shall constitute sufficient notice of the Confirmation

Hearing, and is approved. The Debtors shall distribute, or cause to be distributed, to all holders

of Claims or Interests a copy of the Confirmation Hearing Notice in connection with the mailing

of the Solicitation Packages, the Non-Voting Packages and the Information Packages. The

Confirmation Hearing Notice shall advise any party wishing to obtain a copy of the Disclosure

Statement and/or the Plan to do so by contacting the Voting Agent, by (i) first-class mail,

personal delivery or overnight courier addressed to RAIT Ballot Processing, c/o Epiq Corporate

Restructuring, LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005, or (ii) telephoning the

Voting Agent at (855) 940-0841, or, if calling from outside the United States and Canada, at +1

(503) 597-5101. In addition, copies of the Plan and the Disclosure Statement shall be available

to be viewed on the internet at https://dm.epiq11.com/RAIT or at the Bankruptcy Court’s website

(http://www.deb.uscourts.gov) by following the directions for accessing the ECF system on such

website.


                                                 6
121498324.2
               Case 19-11915-BLS        Doc 291      Filed 12/17/19     Page 7 of 15



         8.     Fixing the Record Date. The record date with respect to holders of Claims and

Interests shall be December 13, 2019 (the “Voting Record Date”). The Voting Record Date shall

be used for purposes of determining the holders of Claims and Interests in (a) the Voting Classes,

who will receive Solicitation Packages and vote to accept or reject the Plan, and (b) the Non-

Voting Classes, who shall receive a Non-Voting Package and are not entitled to vote to accept or

reject the Plan; and (ii) whether Interests have been properly assigned or transferred to an

assignee pursuant to Bankruptcy Rule 3001(e) such that the assignee can vote to accept or reject

the Plan as the holder of an Interest. However, with respect to any transferred Claim, the

transferee shall be entitled to receive a Solicitation Package and cast a Ballot on account of the

transferred Claim or Interest only if the parties have completed all actions necessary to effect the

transfer of the Claim or Interest pursuant to Bankruptcy Rule 3001(e) by the Voting Record Date

set forth above. The amount of each holder’s Claim or Interest shall be determined for

solicitation and voting purposes as of the Voting Record Date.

         9.     Voting Agent. Epiq Corporate Restructuring, LLC (the “Voting Agent”) is

authorized to, among other things, perform all Balloting Services.

         10.    Solicitation Commencement Date. The Voting Agent shall have completed the

distribution of the appropriate Solicitation Packages, Non-Voting Packages and Information

Packages by no later than December 18, 2019 (the “Solicitation Commencement Date”) to all

holders of Claims or Interests, as applicable.

         11.    Undeliverable or Returned Notices and Solicitation Packages, Non-Voting

Packages and Information Packages. The Debtors shall not be required to mail the Solicitation

Packages, Non-Voting Packages or Information Packages to any holders of Claims or Interests at

addresses that are determined to be undeliverable. If a holder of a Claim or Interest has changed


                                                 7
121498324.2
               Case 19-11915-BLS       Doc 291      Filed 12/17/19    Page 8 of 15



its mailing address, either before or after the Solicitation Commencement Date, such holder shall

advise the Voting Agent and the Debtors of its new address. In the event the Debtors send

holders of Claims or Interests Solicitation Packages, Non-Voting Packages and Information

Packages, as applicable, that are thereafter returned as undeliverable, and the Voting Agent and

the Debtors are not timely provided with corrected address information by such holders, the

Debtors are excused from attempting to re-deliver such materials to such holders.

         12.    Notice by Publication. The Debtors are authorized to publish the notice,

substantially in the form attached to the Motion as Exhibit D (the “Publication Notice,” and

together with the Disclosure Statement Hearing Notice, the Confirmation Hearing Notice and the

Notice of Non-Voting Status, the “Notices”), once in the USA Today by December 24, 2019.

The publication of the Publication Notice shall be deemed adequate and sufficient notice to all

holders of Claims or Interests unknown to the Debtors as well as parties in interest for whom

service of the Disclosure Statement Hearing Notice was unsuccessful or otherwise impracticable.

         13.    Approval of the Ballots and Procedures for Voting on the Plan. The Ballots are

hereby approved. The Voting Agent shall create a distinct form of Ballot for the Voting Classes.

The Ballots will be sent to holders of Claims and Interests in the Voting Classes who are entitled

to vote on the Plan.

         14.    Voting Deadline. In order to be counted for Plan voting purposes, the deadline by

which all Ballots must be properly executed, completed, delivered to, and actually received by

the Voting Agent shall be January 17, 2020 at 4:00 p.m. (prevailing Eastern Time) (the “Voting

Deadline”). Ballots shall be returned to the Voting Agent by first-class mail postage prepaid,

personal delivery or overnight courier. No Ballots shall be accepted by e-mail, facsimile or any

other electronic format.


                                                8
121498324.2
               Case 19-11915-BLS        Doc 291       Filed 12/17/19   Page 9 of 15



         15.    Procedures for Tabulating Acceptances and Rejections of the Plan. Each holder of

a Claim in the Voting Classes shall be entitled to vote the amount of its Claim as of the Voting

Record Date. For purposes of voting on the Plan, with respect to all holders of Claims in the

Debtors, the amount of the Claim used to tabulate acceptance or rejection of the Plan shall be as

follows:

         a. The amount Allowed by the Plan.

         b. If a Claim for which a Proof of Claim was timely filed or was listed in the Debtors’
            filed Schedules in an amount that is liquidated, non-contingent, and undisputed, such
            Claim is allowed for voting in the amount set forth on the Proof of Claim or the
            Debtors’ filed Schedules.

         c. If a Claim, for which a Proof of Claim was timely filed, is listed as contingent,
            unliquidated, or disputed in part, such Claim is temporarily allowed in the amount
            that is liquidated, non-contingent, and undisputed for voting purposes only, and not
            for purposes of allowance or distribution.

         d. If a Claim is listed in the Debtors’ Schedules as contingent, unliquidated, or disputed
            and a Proof of Claim was not (i) filed by the applicable bar date for the filing of
            proofs of claim established by the Court; or (ii) deemed timely filed by an order of the
            Court prior to the Voting Deadline; such Claim shall be disallowed for voting
            purposes; provided, however, if the applicable bar date has not yet passed, such Claim
            shall be entitled to vote at $1.00.

         e. If a Proof of Claim has been timely filed prior to the applicable bar date and such
            Claim is asserted in the amount of $0.00, such Claim shall not be entitled to vote.

         f. A Ballot cast by an alleged holder of a Claim who has timely filed a Proof of Claim in
            a wholly unliquidated, unknown or uncertain amount that is not the subject of an
            objection may, at the Debtors’ discretion, be ascribed a value of one dollar ($1.00) for
            voting purposes only in determining whether the aggregate interest amount
            requirement of section 1126(d) of the Bankruptcy Code has been met.

         g. Notwithstanding anything to the contrary contained herein, any creditor who has filed
            or purchased duplicate Claims within the same Voting Class shall be provided with
            only one Solicitation Package and one ballot for voting a single Claim in such Class,
            regardless of whether the Debtors have objected to such duplicate Claims; and

         h. If a Proof of Claim has been amended by a later Proof of Claim that is filed on or
            prior to the Voting Record Date, the later filed amending Claim shall be entitled to
            vote in a manner consistent with these tabulation rules, and the earlier filed Claim
            shall be disallowed for voting purposes, regardless of whether the Debtors have
                                                  9
121498324.2
                Case 19-11915-BLS          Doc 291        Filed 12/17/19   Page 10 of 15



               objected to such amended claim. Except as otherwise ordered by the Court, any
               amendments to Proofs of Claim after the Voting Record Date shall not be considered
               for purposes of these tabulation rules.

         i.    If a holder of a Claim casts a Ballot and has timely filed a Proof of Claim (or has
               otherwise had a Proof of Claim deemed timely filed by the Court under applicable
               law), but the holder’s Claim is the subject of an objection the Debtors request, in
               accordance with Bankruptcy Rule 3018(a), that the holder’s Ballot not be counted,
               except to the extent and in the manner as may be set forth in such objection, or as
               ordered by the Court before the Voting Deadline.

         j.    For purposes of the numerosity requirement of section 1126(c) of the Bankruptcy
               Code separate Claims held by a single creditor in a particular Class shall be
               aggregated as if such creditor held one Claim against the Debtor in such Class, and
               the votes related to such Claims shall be treated as a single vote to accept or reject the
               Plan

         k. Notwithstanding subsection (i) hereof hereof, if the Debtors have requested by motion
            at least twelve (12) business days prior to the Confirmation Hearing that a Claim be
            reclassified and/or allowed in a fixed, reduced amount pursuant to an objection to
            such Claim, the Ballot of the holder of such Claim shall be counted in the reduced
            amount requested by the Debtors and/or in the requested category.

         16.      The following voting procedures and standard assumptions shall be used in

tabulating the Ballots:

         a. Holders with multiple Claims within the Voting Classes must vote all such Claims in
            the Voting Classes to either accept or reject the Plan, and may not split their vote(s)
            within the Voting Classes. Accordingly, an individual Ballot that partially rejects and
            partially accepts the Plan on account of multiple Claims within the Voting Classes
            will not be counted.

         b. In the event a Claim is transferred after the transferor has executed and submitted a
            Ballot to the Voting Agent, the transferee of such Claim shall be bound by any such
            vote (and the consequences thereof) made by the holder of such transferred Claim as
            of the Voting Record Date.

         c. The delivery of a Ballot shall be deemed made only when the Voting Agent has
            actually received the original, executed Ballot.

         d. If a holder of a Claim casts more than one Ballot voting the same Claim before the
            Voting Deadline, the last properly executed Ballot received before the Voting
            Deadline shall supersede and revoke any earlier received Ballot, and only the last
            Ballot received before the Voting Deadline shall be counted.



                                                     10
121498324.2
                Case 19-11915-BLS          Doc 291        Filed 12/17/19    Page 11 of 15



         e. If a holder of a Claim casts multiple Ballots on account of the same Claim or Class of
            Claims, which are received by the Voting Agent on the same day, but which are voted
            inconsistently, such Ballots shall not be counted.

         f. Any Holder entitled to vote that has delivered a Ballot may withdraw such Ballot
            solely in accordance with Bankruptcy Rule 3018(a).

         g. Subject to any contrary order of this Court, the Debtors shall have the right to reject
            any and all Ballots that are not in proper form.

         h. Subject to any contrary order of this Court, the Debtors shall have the right to waive,
            without notice, any defects, irregularities or conditions of delivery as to any particular
            Ballot, including failure to timely file such Ballot.

         i.    Unless otherwise ordered by this Court, any defects or irregularities in connection
               with deliveries of Ballots must be cured within such time as the Debtors (or this
               Court) determine, and delivery of such Ballots shall not be deemed to have been
               made until such irregularities have been cured or waived.

         j.    Neither the Debtors nor any other person or entity shall be under any duty to provide
               notification of defects or irregularities with respect to deliveries of Ballots, nor shall
               any such party incur any liability for failure to provide such notification. Ballots
               previously furnished (and as to which any irregularities have not theretofore been
               cured or waived) shall not be counted, except as set forth in subsection (h) above.

         k. Any Class that contains claims entitled to vote but no votes are returned for such
            Class shall be deemed to have accepted the Plan.

         17.      To the extent a Holder of a Claim in the Voting Classes has filed (i) duplicate

Proofs of Claims with respect to a single Claim against a single Debtor, or (ii) Proofs of Claims

amending previous Proofs of Claims with respect to a single Claim against a single Debtor, such

holder of a Claim shall be entitled to receive only one Solicitation Package and one Ballot for

voting such Claim, whether or not the Debtors have objected to such Claim(s).

         18.      Notwithstanding the foregoing, the following types of Ballots shall not be counted

in determining whether the Plan has been accepted or rejected:

         a. any Ballot that is otherwise properly completed, executed and timely returned to the
            Voting Agent, but does not indicate an acceptance or rejection of the Plan, or
            indicates both an acceptance and a rejection of the Plan;



                                                     11
121498324.2
               Case 19-11915-BLS         Doc 291        Filed 12/17/19    Page 12 of 15



         b. any Ballot received after the Voting Deadline, except in the Debtors’ discretion or by
            order of this Court;

         c. any Ballot containing a vote that this Court determines, after notice and a hearing,
            was not solicited or procured in good faith or in accordance with the applicable
            provisions of the Bankruptcy Code;

         d. any Ballot that is illegible or contains insufficient information to permit the
            identification of the Claim or Interest holder;

         e. any Ballot that partially accepts, or partially rejects, the Plan;

         f. any Ballot cast by a Person or Entity that does not hold a Claim in the Voting Classes;

         g. any unsigned Ballot or Ballot without an original signature, except in the Debtors’
            discretion; and

         h. any Ballot transmitted to the Voting Agent by facsimile, e-mail or other electronic
            means, except in the Debtors’ discretion.

         19.    Any Class of Claims or Interests that does not have a Holder of an Allowed Claim

or a Claim that has been temporarily allowed by this Court as of the date of the Confirmation

Hearing shall be deemed eliminated from the Plan for purposes of voting to accept or reject the

Plan, and for purposes of determining acceptance or rejection of the Plan by such Class pursuant

to section 1129(a)(8) of the Bankruptcy Code.

         20.    Parties shall not return any stock certificates, debt instruments or other evidence

of their Claim(s) or Interest(s) with their Ballot(s).

         21.    Tabulation Affidavit. The Voting Agent shall file its affidavit verifying the

mailing of Ballots and the results of its voting tabulations reflecting the votes cast to accept or

reject the Plan no later than January 24, 2020.

         22.    Confirmation Hearing. The date set for the Confirmation Hearing shall be

January 29, 2020 at 10:00 a.m. (prevailing Eastern Time) at 824 N. Market St., 6th Floor,

Courtroom 1, Wilmington, DE 19801. The Confirmation Hearing may be continued by the



                                                   12
121498324.2
               Case 19-11915-BLS        Doc 291        Filed 12/17/19   Page 13 of 15



Debtors from time to time without further notice to Creditors, Interest Holders or other parties in

interest.

         23.    Notice of the Confirmation Hearing. The Debtors shall provide all known

Creditors and Interest Holders, parties filing a notice of appearance in these Chapter 11 Cases,

and governmental units having an interest in these Chapter 11 Cases, each as of the Voting

Record Date, with a copy of the Confirmation Hearing Notice as part of the Solicitation

Packages, Non-Voting Packages or Information Packages, as applicable, as set forth above.

         24.    Objection Procedures Regarding Confirmation of the Plan. The deadline for

filing and serving written objections to Confirmation of the Plan (including any supporting

memoranda) (the “Plan Objections”) shall be January 17, 2020 at 4:00 p.m. (prevailing Eastern

Time) (the “Plan Objection Deadline”). The deadline for filing and serving a reply to Plan

Objections, if any, shall be January 24, 2020 at 4:00 p.m. (prevailing Eastern Time).

         25.    Plan Objections, if any, shall: (i) be made in writing; (ii) state the name and

address of the objecting party and the nature of the Claim or Interest of such party; (iii) state with

particularity the legal and factual basis and nature of any Plan Objection; and (iv) be filed with

this Court, together with proof of service, and served so that they are received on or before the

Plan Objection Deadline by the following parties: (a) counsel to the Debtors, (1) Drinker Biddle

& Reath LLP, 222 Delaware Avenue, Suite 1410, Wilmington, DE 19801 (Attn: Patrick A.

Jackson, Esq.), and (2) Drinker Biddle & Reath LLP, 1177 Avenue of the Americas, 41st Floor,

New York, New York 10036 (Attn: Michael P. Pompeo, Esq.), (b) the Office of the United

States Trustee, 844 N. King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (Attn:

Richard L. Schepacarter, Esq.); and (c) counsel to the Committee, (1) Cole Schotz P.C., 500

Delaware Avenue, Suite 1410, Wilmington, DE 19801 (Attn: G. David Dean, Esq.), and (2)


                                                  13
121498324.2
               Case 19-11915-BLS        Doc 291       Filed 12/17/19   Page 14 of 15



Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY 10036

(Attn: Stephen D. Zide, Esq. and Jennifer Sharret, Esq.).

         26.    Plan Objections that are not timely filed, served, and actually received in the

manner set forth above shall not be considered and shall be deemed to be overruled.

         27.    Non-Substantive Changes. The Debtors are authorized to make non-substantive

changes to the Disclosure Statement, the Plan, the Ballots, the Notices and any related

documents without further order of this Court, including, without limitation, changes to correct

typographical and grammatical errors and to make conforming changes among the Disclosure

Statement, the Plan, and any other materials in the Solicitation Package, the Non-Voting

Packages and/or the Information Packages prior to the distribution of such materials.

         28.    Copies and Review of Documents. Copies of the Plan and Disclosure Statement

and all pleadings and orders of this Court shall be publicly available for a fee via PACER at:

http://www.deb.uscourts.gov or free of charge from the Voting Agent at:

https://dm.epiq11.com/RAIT. Such documents and pleadings may also be obtained from the

Voting Agent upon request by (i) first-class mail, personal delivery or overnight courier

addressed to RAIT Ballot Processing, c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen

Boulevard, Beaverton, OR 97005, or (ii) telephoning the Voting Agent at (855) 940-0841, or, if

calling from outside the United States and Canada, at +1 (503) 597-5101.

         29.    The Debtors and the Voting Agent are authorized and empowered to take any and

all actions necessary to implement the terms of this Disclosure Statement Order.

         30.    The terms and conditions of this Disclosure Statement Order shall be immediately

effective and enforceable upon its entry.




                                                 14
121498324.2
               Case 19-11915-BLS        Doc 291       Filed 12/17/19    Page 15 of 15



         31.    This Court shall retain jurisdiction with respect to all matters arising from or

related to implementation of this Order.




 Dated: December 17th, 2019                      BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
 Wilmington, Delaware                            JUDGE




                                                 15
121498324.2
